PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CAVH LLC
Application No. 16/839,852
Filed: 3 Apr 2020
For: SYSTEMS AND METHODS FOR CONNECTED AND AUTOMATED VEHICLE HIGHWAY SYSTEMS DEDICATED LANE MANAGEMENT AND CONTROL
:
:
:
:	DECISION ON REQUEST
:	UNDER 37 CFR 5.25
:
:



This is a decision on the renewed petition pursuant to 37 CFR 5.25 filed June 18, 2021, seeking a retroactive license for foreign filing under 35 U.S.C. 184.  

The petition under 37 CFR 5.25 is DENIED.

The record reveals a petition under 37 CFR 5.25 was filed on March 13, 2020, in Control No R00105082.  A decision on the petition filed March 13, 2020, was mailed on March 29, 2021, in Control No R00105082. The decision mailed on March 29, 2021, concluded that the petition under 37 CFR 5.25 was dismissed and stated that, “[a] response is due within two months of the mailing date of this decision. Extensions of time may be obtained under 37 CFR 1.136(a).”   

The record reflects that a response to the decision on petition (“renewed petition”) mailed March 29, 2021, was filed on June 18, 2021, in Application No. 16/839,852, without an extension of time for response within the first month and the appropriate fee as set forth in 37 CFR 1.17(a)(1). for the renewed petition to be considered timely filed.1 The record further reveals no authorization to charge a deposit account for the necessary extension of time fee was provided and the extendable period for response to the decision has now expired.




REGULATION
37 CFR 5.25 provides:

(a) A petition for retroactive license under 35 U.S.C. 184 shall be presented in accordance with § 5.13 or § 5.14(a), and shall include: 
(1) A listing of each of the foreign countries in which the unlicensed patent application material was filed,
(2) The dates on which the material was filed in each country,
(3) A verified statement (oath or declaration) containing:
(i) An averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order,
(ii) A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
(iii) An explanation of why the material was filed abroad through error without the required license under § 5.11 first having been obtained, and
(4) The required fee (§ 1.17(g) of this chapter).

(b) The explanation in paragraph (a) of this section must include a showing of facts rather than a mere allegation of action through error. The showing of facts as to the nature of the error should include statements by those persons having personal knowledge of the acts regarding filing in a foreign country and should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing. The acts which are alleged to constitute error should cover the period leading up to and including each of the proscribed foreign filings.

(c) If a petition for a retroactive license is denied, a time period of not less than thirty days shall be set, during which the petition may be renewed. Failure to renew the petition within the set time period will result in a final denial of the petition. A final denial of a petition stands unless a petition is filed under § 1.181 within two months of the date of the denial. If the petition for a retroactive license is denied with respect to the invention of a pending application and no petition under § 1.181 has been filed, a final rejection of the application under 35 U.S.C. 185 will be made.

The renewed petition filed on June 18, 2021, without the appropriate extension of time fee, is not considered a timely response to the decision on petition mailed March 29, 2021. Pursuant to 37 CFR 5.25(c), the petition under 37 CFR 5.25 is denied. Petitioner may file a petition under 37 CFR 1.181, within two months from the mailing date of this decision. The two-month period is not extendable. See 37 CFR 1.181(f).  If no petition under 37 CFR 1.181, is timely filed, the denial of petition under 37 CFR 5.25 will stand and a final rejection of the application under 35 U.S.C. 185 will be made.

Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web2

Telephone inquiries related to this decision should be directed to Christina Tartera Donnell, Attorney Advisory, at (571) 272-3211.


/Fenn C Mathew/Deputy Director
Office of Petitions







    
        
            
        
            
        
            
    

    
        1 The decision noted that United States Nonprovisional Application No. 16/839,852, was filed on April 3, 2020, claiming priority to the subject proscribed Chinese applications. The decision stated that the renewed petition must be filed in the aforementioned non-provisional application and indicate therein that the initial petition under 37 CFR 5.25 was filed in R00105082.
        2 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).